      Case 3:13-cv-05038-NC Document 585 Filed 03/29/19 Page 1 of 2



 1   NAGASHIMA & HASHIMOTO                           SEILER EPSTEIN ZIEGLER &
     MARC R. LABGOLD (pro hac vice)                   APPLEGATE LLP
 2   mlabgold@labgoldlaw.com                         Mark W. Epstein (SBN 143202)
 3   PATRICK J. HOEFFNER (pro hac vice)              George M. Lee (SBN 172982)
     phoeffner@labgoldlaw.com                        gml@sezalaw.com
 4   12007 Sunrise Valley Drive, Suite 110           601 Montgomery Street, Suite 2000
     Reston, Virginia 20191                          San Francisco, California 94111
 5   Telephone: 877-401-8855                         Tel. 415-979-0500
     Facsimile: 877-401-8855                         Fax 415-979-0511
 6
     NAGASHIMA & HASHIMOTO                           STERNE, KESSLER, GOLDSTEIN
 7                                                   & FOX P.L.L.C.
     TAKAAKI NAGASHIMA (pro hac vice)
 8   nagashima@nandhlaw.com                          J.C. ROZENDAAL (pro hac vice)
     Hirakawa-cho, KS Bldg., 2nd Floor               jcrozendaal@skgf.com
 9   2-4-14, Hirakawa-cho, Chiyoda-ku                MICHAEL E. JOFFRE (pro hac vice)
     Tokyo 102-0098 Japan                            mjoffre@skgf.com
10   Telephone: +81-3-3239-5750                      1100 New York Ave. NW, Suite 600
     Facsimile: +81-3-3239-8538                      Washington, DC 20005
11   Attorneys for Plaintiffs Enplas Display         Telephone (202) 371-2600
     Device Corporation; Enplas Tech                 Facsimile: (202) 371-2540
12   Solutions, Inc.; and Enplas (U.S.A.), Inc.
13

14                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
15

16
     ENPLAS DISPLAY DEVICE CORPORATION;
17   ENPLAS TECH SOLUTIONS, INC.; and
     ENPLAS (U.S.A.), INC.,                                CASE NO. 3:13-CV-05038-NC
18
                           Plaintiffs/Counterclaim
19                         Defendants,
20                  v.                                     NOTICE OF CHANGE IN
                                                           COUNSEL
21   SEOUL SEMICONDUCTOR CO., LTD;
22                         Defendant/Counterclaim
                           Plaintiff.
23

24

25

26

27
28


     3:13-cv-05038-NC                                            NOTICE OF CHANGE IN COUNSEL
        Case 3:13-cv-05038-NC Document 585 Filed 03/29/19 Page 2 of 2


            Pursuant to Civil L.R. 5-1(c)(2)(C), undersigned counsel gives notice that Marc R. Labgold
 1

 2   and Patrick J. Hoeffner and Takaaki Nagashima hereby withdraw as counsel of record for Plaintiffs

 3   Enplas Display Device Corporation, Enplas Tech Solutions, Inc. and Enplas (U.S.A.), Inc.
 4   (collectively “Enplas”).
 5
            Enplas continues to be represented by the law firm of Sterne, Kessler, Goldstein & Fox
 6
     P.L.L.C. All future communications, correspondence and/or service should continue to be made
 7
     directly on Enplas’ remaining counsel of record.
 8

 9    Dated: March 29, 2019                             NAGASHIMA HASHIMOTO &
10                                                      YASUKUNI
11

12                                                      /s/ Marc R. Labgold_____
                                                        Marc R. Labgold
13
                                                        Attorney for Plaintiffs-Counterclaim
14                                                      Defendants Enplas Display Device
                                                        Corporation, Enplas Tech Solutions, Inc. and
15                                                      Enplas (U.S.A.), Inc.
16

17

18

19
20

21

22

23

24

25

26

27
28

      3:13-cv-05038-NC                                            NOTICE OF CHANGE IN COUNSEL
                                                  2
